668 S.E.2d 780 (2008)
STATE
v.
Randy Lee SELLARS.
No. 547A05-2.
Supreme Court of North Carolina.
October 9, 2008.
Hilda Burnetts-Baker, Assistant Attorney General, Robert F. Johnson, District Attorney, for State of NC.
The following order has been entered on the motion filed on the 8th day of October 2008 by Defendant for Extension of Time to File Brief:
"Motion Allowed. Defendant shall have up to and including the 14th day of October 2008 to file and serve his/her brief with this Court. By order of the Court in conference this the 9th day of October 2008."